Citation Nr: 1617146	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for lung disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1967 to October 1971, including service in the Republic of Vietnam from February 1970 to July 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the RO in Waco, Texas.

Although the Veteran requested to attend a Board hearing at the local RO on the VA Form 9, he withdrew his request in December 2015.

The Veteran is currently in receipt of a 100 percent disability rating for a single service-connected disability, and additional service-connected disabilities to equal at least 60 percent under the combined ratings table.  Special Monthly Compensation has already been awarded under 38 U.S.C. 1114, subsection (s) for the entire period of this appeal.  

The Veteran notified VA in a VA Form 21-4238 (Statement in Support of Claim) dated October 13, 2015, and again on a hearing options form received on November 23, 2015, that he wished to withdraw his appeal regarding this issue.  However, as he and his representative have subsequently filed statements in support the appeal, the Board finds that an intent to withdraw is not clearly shown.  

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and did not specify whether he wished to have the claim remanded to the RO for initial consideration of this evidence.  

A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence.  

As the current appeal was perfected by a substantive appeal received on June 2, 2014, the Board will consider this evidence in the first instance.  


FINDING OF FACT

A current lung disorder is not related to service, to include exposure to herbicide agents therein.  


CONCLUSION OF LAW

A lung disorder was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that a current lung or respiratory disorder, and resulting shortness of breath, is related to exposure to herbicides agents while on active duty.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was (or is presumed to have been) exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Early-onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996). 

Service treatment records reveal treatment for an upper-respiratory infection on March 15, 1968, prior to his service in Vietnam.  There is otherwise no complaint of or treatment for lung or respiratory issues, or shortness of breath, at any time during service.  An interim examination in January 1969 reveals normal findings for the lungs and chest.  A February 1969 chest X-rays was read as normal.  On examination at service separation in September 1971, the Veteran's lungs and chest were clinically normal.  Therefore, while the Veteran is presumed to have been exposed to herbicide agents in service, there is otherwise no injury or disease of the lungs in service.  

After service, there is no record of treatment for lung or respiratory issues until a few years prior to the current claim.  A March 2007 Mental Health Note reveals the Veteran's history of smoking four packs of cigarettes per day for about 40 years.  At that time, the Veteran was still smoking one pack per day (VBMS record 09/06/2007).  

The Veteran's lungs were generally reported as clear until August 2010.  On August 23, 2010, the Veteran complained of a three-day history of acute shortness of breath with onset after working outside.  A chest X-ray on August 23, 2010, reveals hyperinflation related to asthma or COPD, likely emphysema.  A CT angiogram revealed a pulmonary embolus.  The examiner noted that, "Given pt's extensive smoking history there is likely underlying COPD as well" (VBMS record 07/26/2011).  

A VA diabetes examination in February 2012 reveals a finding that the Veteran was severely impaired from a respiratory standpoint as he had changes of COPD on chest X-ray and in August 2010 he was diagnosed with respiratory failure and admitted and treated for pulmonary embolism.  He was on oral Coumadin for six months.  He has required supplemental oxygen therapy ever since then.  

A CT scan in September 2014 reveals a substantial increase in size of the previously seen right lower lobe nodule as well as mild to moderate emphysematous changes.  An October 21, 2014, pulmonary consult notes that the Veteran was told in 2011 that he likely had lung cancer and was set up for a biopsy, but when he went for the biopsy, the mass was gone.  Repeat CTs over the prior three years showed stable nodules until a scan in June showed recurrence of the right lower lobe mass in the exact same location as the prior mass (VBMS record 03/17/2015).  

After a review of all of the evidence, the Board finds that, while the Veteran has a current lung disorder, it is not related to service to include presumed herbicide exposure therein.  

The Board notes that COPD, asthma, emphysema, and bronchitis, are not included among the herbicide-presumptive diseases.  Therefore, while there is a presumption of herbicide exposure based on the Veteran's acknowledged service in Vietnam, there is no presumption of service connection for any diagnosed lung disorder nor is herbicide exposure deemed to be an injury or disease in service with respect the current diagnoses.    

There is also no medical opinion that purports to relate any current lung disorder to herbicide exposure in service.  The only evidence in favor of such a relationship comes from the Veteran's assertions.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as COPD, asthma, bronchitis, or emphysema to service is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of each disease, and the inherently medical question of how remote exposure to herbicides in service may have contributed to bring about the post-service onset of lung disease.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed lung disorder and service.  

The Board acknowledges that the Veteran's history of cigarette smoking may have begun during his service.  However, this cannot serve as a basis for service connection.  Service connection is expressly precluded for any disability directly related to chronic tobacco use for claims received after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Moreover, there is no finding of, or assertion that, the Veteran's tobacco use was secondary to any service-connected disability.  

As there is no competent evidence to substantiate the essential element of a nexus between the current lung disorder and service, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a lung disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in January 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

While the Board acknowledges that a medical opinion has not been obtained in this case, the Board finds that an opinion is not necessary in order to decide the claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

As discussed above, the Veteran does not have an herbicide-presumptive disease of the lungs.  The only evidence that the claimed disorder is related to his military service consists of his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted. 


ORDER

Service connection for a lung disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


